DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-13, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeil et al. (US 20090293617 A1, hereinafter McNeil) in view of Reinmuth et al. (US 20190135613 A1, hereinafter Reinmuth).
As to claim 1, McNeil teaches an inertial sensor comprising: 
a substrate 118 (fig. 4); 








[AltContent: textbox (E2)][AltContent: arrow][AltContent: textbox (FAP)][AltContent: textbox (S4)]
[AltContent: arrow][AltContent: textbox (Fig. 4 – Upper Right)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (E3)][AltContent: textbox (SAP)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (S3)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (E1)]
    PNG
    media_image1.png
    328
    364
    media_image1.png
    Greyscale

[AltContent: textbox (E4)][AltContent: textbox (S2)]

a movable element 114 having an edge E1 (fig. 4 above); and 
a suspension system (described below) retaining the movable element in spaced apart relationship above a surface of the substrate (as described in ¶30), the suspension system including: 
an anchor 124 attached to the surface of the substrate, the anchor having first, second, third, and fourth sides (S1-S4, respectively – fig. 4 above), the first side being laterally spaced apart from the edge of the movable element; and 
a spring structure 130 having a first attach point FAP (fig. 4 above) coupled to the first side of the anchor and a second attach point SAP (fig. 4 above) coupled to the 
McNeil does not teach wherein the spring structure makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point.  
Reinmuth teaches an inertial sensor comprising a movable element 20a (fig. 4; ¶39) an anchor 22b (labeled in fig. 3c, but not in fig. 4) and a spring structure 22a that makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point (as shown in fig. 4, the two attach points of the spring structure 22a are close together, the advantage of which is described in ¶51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of McNeil such that, for each coiled spring structure, the spring structure makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point as taught by Reinmuth so as to make it easier to reduce negative effects of a mechanical preloading of the spring structures as a result of a stress gradient (¶51, Reinmuth).

As to claim 2, McNeil as modified teaches wherein the edge of the movable element is oriented parallel to and facing the first side of the anchor (fig. 4 of Reinmuth teaches that the surfaces at the attach points of the spring structure face each other; 

As to claim 3, McNeil as modified teaches wherein the spring structure 130 (McNeil) enables sense motion of the movable element in a first direction (one of 110 or 112 in fig. 4 of McNeil) parallel to the surface of the substrate, and the first and second attach points are displaced away from one another in a second direction (i.e. the other of 110 and 112 in fig. 4 of McNeil) perpendicular to the first direction and parallel to the surface of the substrate.  

As to claim 5, McNeil as modified teaches wherein the first and second attach points FAP, SAP (McNeil) are offset from one another in the first direction (as shown in Reinmuth, the attach points are offset in both the X and Y directions, and this would similarly be the case in the modified McNeil).  

As to claim 7, McNeil as modified teaches wherein the beam sections of the spring structure include: 






[AltContent: arrow][AltContent: textbox (SS1)][AltContent: textbox (BS2)][AltContent: arrow][AltContent: textbox (BS1)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (SS4)][AltContent: textbox (SS3)][AltContent: textbox (SS2)][AltContent: textbox (BS5)][AltContent: textbox (BS4)][AltContent: arrow][AltContent: arrow][AltContent: textbox (BS3)][AltContent: arrow][AltContent: textbox (Fig. 4 of Reinmuth)]
    PNG
    media_image2.png
    243
    236
    media_image2.png
    Greyscale



a first beam section BS1 (fig. 4 of Reinmuth above) having the first attach point coupled to the first side SS1 (fig. 4 of Reinmuth above) of the anchor; 
a second beam section BS2 (fig. 4 of Reinmuth above) coupled to the first beam section; 
a third beam section BS3 (fig. 4 of Reinmuth above) coupled to the second beam section and arranged substantially parallel to the first beam section, the third beam section residing adjacent to the second side SS2 (fig. 4 of Reinmuth above) of the anchor; 
a fourth beam section BS4 (fig. 4 of Reinmuth above) coupled to the third beam section and residing adjacent to the third side SS3 (fig. 4 of Reinmuth above) of the anchor; and 


As to claim 9, McNeil as modified teaches wherein the spring structure enables sense motion of the movable element in a first direction (one of 110 and 112 in fig. 4 of McNeil) parallel to the surface of the substrate, and a length of the third beam BS3 (Reinmuth) section is oriented in a second direction (the other of 110 and 112 of McNeil) parallel to the surface of the substrate and perpendicular to the first direction.  

As to claim 10, McNeil teaches wherein an opening extends through the movable element 114 (as shown in fig. 4), the edge E1 of the movable element is at an inner perimeter of the opening, and the anchor and spring structure reside in the opening (see fig. 4).  

As to claim 11, McNeil teaches wherein the suspension system is one of multiple suspension systems (fig. 4 shows four suspension systems, each having one of anchors 122, 124, 126, 128) retaining the movable element 114 in spaced apart relationship above the surface of the substrate, and one each of the multiple suspension systems resides in one each of multiple openings extending through the movable element (see fig. 4).  

As to claim 12, McNeil teaches an inertial sensor comprising:

a movable element 114 having an edge E1, and an opening extending through the movable element, wherein the edge is at an inner perimeter of the opening; and 
a suspension system (described below) residing in the opening, the suspension system retaining the movable element in spaced apart relationship above a surface of the substrate (¶30), the suspension system including: 
an anchor 124 attached to the surface of the substrate, the anchor having first, second, third, and fourth sides (fig. 4 above shows that the anchor has 4 sides S1-S4), the first side S1 (fig. 4 above) being laterally spaced apart from the edge of the movable element; and 
a spring structure 130 having a first attach point FAP (fig. 4 above) coupled to the first side of the anchor and a second attach point SAP (fig. 4 above) coupled to the edge of the movable element, the spring structure including beam sections serially adjoining one another, the beam sections extending from the first side of the anchor and surrounding the first, second, third, and fourth sides of the anchor to couple to the edge of the movable element (as shown in fig. 4), and wherein the beam sections of the spring structure include: 4AMENDMENT SERIAL NO. 16/176,256 
a first beam section having the first attach point FAP coupled to the first side S1 of the anchor; 
a second beam section coupled to the first beam section; 
a third beam section coupled to the second beam section and arranged substantially parallel to the first beam section, the third beam section residing adjacent to the second side S2 of the anchor; 

a fifth beam section coupled to the fourth beam section and residing adjacent to the fourth side S4 of the anchor.  
McNeil does not teach wherein the spring structure makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point.  
Reinmuth teaches an inertial sensor comprising a movable element 20a (fig. 4; ¶39) an anchor 22b (labeled in fig. 3c, but not in fig. 4) and a spring structure 22a that makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point (as shown in fig. 4, the two attach points of the spring structure 22a are close together, the advantage of which is described in ¶51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of McNeil such that, for each coiled spring structure, the spring structure makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point as taught by Reinmuth so as to make it easier to reduce negative effects of a mechanical preloading of the spring structures as a result of a stress gradient (¶51, Reinmuth).

As to claim 13, McNeil teaches wherein the spring structure enables sense motion of the movable element in a first direction (one of 110 and 112 in McNeil) parallel to the surface of the substrate, and the first and second attach points are displaced away from one another in a second direction (the other one of 110 and 112 in McNeil) 

As to claim 16, McNeil as modified teaches wherein the spring structure enables sense motion of the movable element in a first direction (one of directions 110 and 112 in McNeil) parallel to the surface of the substrate, and a length of the third beam section BS3 (Reinmuth) is oriented in a second direction (the other of directions 110 and 112 in McNeil) parallel to the surface of the substrate and perpendicular to the first direction.  

As to claim 18, McNeil teaches an inertial sensor comprising: 
a substrate 118 (fig. 4); 
a movable element 114 having an edge E1 (fig. 4 above); and 
a suspension system (described below) retaining the movable element in spaced apart relationship above a surface of the substrate (¶30), the suspension system including: 
an anchor 124 attached to the surface of the substrate, the anchor having first, second, third, and fourth sides (S1-S4 – fig. 4 above), the first side being laterally spaced apart from the edge of the movable element, the edge E1 of the movable element being oriented parallel to and spaced apart from the first side S1 of the anchor by a gap; and 
, and wherein the spring structure enables sense motion of the movable element in a first direction (one of directions 110 and 112 in fig. 4) parallel to the surface of the substrate, and the first and second attach points are displaced away from one another in a second direction (the other of directions 110 and 112) perpendicular to the first direction and parallel to the surface of the substrate.  
McNeil does not teach wherein the spring structure makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point.
Reinmuth teaches an inertial sensor comprising a movable element 20a (fig. 4; ¶39) an anchor 22b (labeled in fig. 3c, but not in fig. 4) and a spring structure 22a that makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point (as shown in fig. 4, the two attach points of the spring structure 22a are close together, the advantage of which is described in ¶51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of McNeil such that, for each coiled spring structure, the spring structure makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point as taught by 

As to claim 20, McNeil as modified teaches wherein the first and second attach points are offset from one another in the first direction (fig. 4 of Reinmuth teaches that the attach points of spring structure 22a are offset in both the X and Y directions, resulting in the claimed offset when McNeil is modified).

Claims 1, 6, 12, 14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeil et al. under a second interpretation (US 20090293617 A1, hereinafter McNeil2) in view of Reinmuth et al. (US 20190135613 A1, hereinafter Reinmuth).
Regarding claims 1 and 12, it is noted that the second interpretation of McNeil differs in how the claimed “edge” is interpreted.
Regarding claim 18, it is noted that the second interpretation of McNeil differs in how the first and second directions are interpreted.
As to claim 1, McNeil2 teaches an inertial sensor comprising: 
a substrate 118 (fig. 4); 
a movable element 114 having an edge (any of edges E1-E4 in fig. 4 above); and 
a suspension system (described below) retaining the movable element in spaced apart relationship above a surface of the substrate (¶as described in ¶30), the suspension system including: 

a spring structure 130 having a first attach point FAP (fig. 4 above) coupled to the first side of the anchor and a second attach point SAP (fig. 4 above) coupled to the edge of the movable element (the second attach point is coupled to all of edges E1-E4), the spring structure including beam sections serially adjoining one another, the beam sections extending from the first side of the anchor and surrounding the first, second, third, and fourth sides of the anchor to couple to the edge of the movable element.
McNeil2 does not teach wherein the spring structure makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point.  
Reinmuth teaches an inertial sensor comprising a movable element 20a (fig. 4; ¶39) an anchor 22b (labeled in fig. 3c, but not in fig. 4) and a spring structure 22a that makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point (as shown in fig. 4, the two attach points of the spring structure 22a are close together, the advantage of which is described in ¶51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of McNeil2 such that, for each coiled spring structure, the spring structure makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point as taught by Reinmuth so as to make it easier to reduce negative effects of a mechanical preloading of the spring structures as a result of a stress gradient (¶51, Reinmuth).

As to claim 6, McNeil2 teaches wherein the spring structure 130 (McNeil) enables sense motion of the movable element in a first direction (110 or 112 – fig. 4 of McNeil2) parallel to the surface of the substrate, the edge of the movable element is oriented perpendicular to the first side of the anchor (when McNeil2’s spring structure is modified in view of Reinmuth, it is unclear which of McNeil2’s edges E1-E4 would hold the second attachment point; however, since each of McNeil2’s edges E1-E4 can individually read on the claimed “edge” it is inherent that at least one of the edges E1-E4 is perpendicular to the first side of the anchor having the first attach point), and the first attach point is displaced away from the second attach point in the first direction (as taught by Reinmuth, the attach points are displaced from each other along both the X and Y axes).  

As to claim 12, McNeil2 teaches an inertial sensor comprising:
a substrate 118 (fig. 4); 
a movable element 114 having an edge (any of edges E1-E4 in fig. 4 above), and an opening extending through the movable element, wherein the edge is at an inner perimeter of the opening; and 
a suspension system (described below) residing in the opening, the suspension system retaining the movable element in spaced apart relationship above a surface of the substrate (¶30), the suspension system including: 
an anchor 124 attached to the surface of the substrate, the anchor having first, second, third, and fourth sides (fig. 4 above shows that the anchor has 4 sides S1-S4), 
a spring structure 130 having a first attach point FAP (fig. 4 above) coupled to the first side of the anchor and a second attach point SAP (fig. 4 above) coupled to the edge of the movable element (the second attach point is coupled to all of edges E1-E4), the spring structure including beam sections serially adjoining one another, the beam sections extending from the first side of the anchor and surrounding the first, second, third, and fourth sides of the anchor to couple to the edge of the movable element (as shown in fig. 4), and wherein the beam sections of the spring structure include: 4AMENDMENT SERIAL NO. 16/176,256 
a first beam section having the first attach point FAP coupled to the first side S1 of the anchor; 
a second beam section coupled to the first beam section; 
a third beam section coupled to the second beam section and arranged substantially parallel to the first beam section, the third beam section residing adjacent to the second side S2 of the anchor; 
a fourth beam section coupled to the third beam section and residing adjacent to the third side S3 of the anchor; and 
a fifth beam section coupled to the fourth beam section and residing adjacent to the fourth side S4 of the anchor.  
McNeil2 does not teach wherein the spring structure makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of McNeil2 such that, for each coiled spring structure, the spring structure makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point as taught by Reinmuth so as to make it easier to reduce negative effects of a mechanical preloading of the spring structures as a result of a stress gradient (¶51, Reinmuth).

As to claim 14, McNeil2 as modified teaches wherein the spring structure enables sense motion of the movable element in a first direction (one of directions 110 and 112 in McNeil2) parallel to the surface of the substrate, the edge (i.e. one of edges E1-E4 of McNeil2 that is perpendicular to the first side of the anchor having the first attach point FAP of McNeil2) of the movable element is oriented perpendicular to the first side of the anchor, and the first attach point is displaced away from the second attach point in the first direction (as shown in fig. 4 of Reinmuth, the attach points of the spring structure are displaced from each other in both the X and Y directions, which results in the claimed displacement of the attach points when McNeil2 is modified).  

As to claim 18, McNeil2 teaches an inertial sensor comprising: 

a movable element 114 having an edge E1 (fig. 4 above); and 
a suspension system (described below) retaining the movable element in spaced apart relationship above a surface of the substrate (¶30), the suspension system including: 
an anchor 124 attached to the surface of the substrate, the anchor having first, second, third, and fourth sides (S1-S4 – fig. 4 above), the first side being laterally spaced apart from the edge of the movable element, the edge E1 of the movable element being oriented parallel to and spaced apart from the first side S1 of the anchor by a gap; and 
a spring structure 130 having a first attach point FAP (fig. 4 above) coupled to the first side of the anchor and a second attach point SAP (fig. 4 above) coupled to the edge of the movable element, the spring structure including beam sections serially adjoining one another, the beam sections extending from the first side of the anchor and surrounding the first, second, third, and fourth sides of the anchor (as shown in fig. 4) to couple to the edge of the movable element, and wherein the spring structure enables sense motion of the movable element in a first direction (one of directions 110 and 112 in fig. 4) parallel to the surface of the substrate, and the first and second attach points are displaced away from one another in a second direction (the other of directions 110 and 112) perpendicular to the first direction and parallel to the surface of the substrate.  
McNeil does not teach wherein the spring structure makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of McNeil2 such that, for each coiled spring structure, the spring structure makes no more than one coil around the anchor to position the first attach point in proximity to the second attach point as taught by Reinmuth so as to make it easier to reduce negative effects of a mechanical preloading of the spring structures as a result of a stress gradient (¶51, Reinmuth).
[AltContent: textbox (D2)][AltContent: arrow][AltContent: textbox (D1)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    396
    234
    media_image3.png
    Greyscale



As to claim 19, McNeil2 as modified teaches wherein the first and second attach points are aligned with one another in the second direction D2 (Reinmuth).  
Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 8, the prior art of record fails to anticipate or render obvious the features of “wherein the third beam section is characterized by a length that is greater than a discrete length of each of the first, second, fourth, and fifth beam sections, the length of the third beam section determining a spring constant of the spring structure” all in combination with the rest of the recited sensor. The Examiner notes that Reinmuth’s third beam section BS3 cannot be modified to be longer than the fifth beam section via a change in size because, as shown in fig. 4 of Reinmuth, the fifth beam such must be longer than the third beam section in order to connect to the movable element 20a. The claimed length of the third beam is also not due to an obvious change in shape (of 

Claim 15 contains allowable subject matter for substantially the same reasons as claim 8.
Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./Examiner, Art Unit 2853                                     

/JILL E CULLER/Primary Examiner, Art Unit 2853